Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 1 of 64




                 EXHIBIT 1
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 2 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 3 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 4 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 5 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 6 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 7 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 8 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 9 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 10 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 11 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 12 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 13 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 14 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 15 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 16 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 17 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 18 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 19 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 20 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 21 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 22 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 23 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 24 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 25 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 26 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 27 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 28 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 29 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 30 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 31 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 32 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 33 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 34 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 35 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 36 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 37 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 38 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 39 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 40 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 41 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 42 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 43 of 64
           Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 44 of 64




turn out hereinafter to be other than, different from or contrary to the facts now known to them or

believed by them to be true, and further agree that this Agreement shall be effective in all

respects notwithstanding and shall not be subject to termination, modification, or rescission by

reason of any such difference in facts.
          15.18 Any notice or materials to be provided to the Class Plaintiffs or Co-Lead Counsel

pursuant to or relating to this Agreement shall be sent to Daniel L. Brockett or David W.

Mitchell, at the addresses listed below, and any notice or materials to be provided to Settling

Defendant pursuant to or relating to this Agreement shall be sent to Andrew S, Marovitz and

Britt M. Miller, at the address listed below.

          IS.l 9 Each of the undersigned attorneys represents that he or she is folly authorized to

enter into the terms and conditions of, and to execute, this Agreement, subject to Court approval,

and the undersigned Co-Lead Class Counsel represent that they are authorized to execute this

Agreement on behal f of Class Plaintiffs and, subject to Court approval, on behalf of the

Settlement Class.

          IN WITOESS WHEREOF, the Parties hereto, through their fully authorized

representatives, have agreed to this Agreement as of the date first herein written above.


On Behalf of Lead Plaintiffs and the                On Behalf ofHSBC
Settlement Class:                                   and HSBC BuiAjplc:        1


Daniel                                             Itedw S. Marovite        V
SasefogNTRand                                       Britt^Miller
Stei^. Olson                                        Robert Entwisle
QUINN EMANUEL URQUHART &                            MAYER BROWN LLP
   SULLIVAN, LLP                                    71 South Wacker Drive
51 Madison Avenue, 22nd Floor                       Chicago, Illinois 60606
New York, New York 10010-1601                       Telephone: (312) 782-0600
Telephone: (212) 849-7000                           Fax: (312) 701-7711
Fax: (212)849-7100                                  amarovit^mayerbrown.com
danbrockett@quinnemanuel.com                        bmiller@mayerbrown.com
O'>O6<M»0Ot/iOS38641.7                           -41 -
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 45 of 64
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 46 of 64




                      EXHIBIT A
     Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 47 of 64




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


IN RE: SSA BONDS ANTITRUST
                                     Case No.: 1:16-cv-3711 (ER)
LITIGATION



   ORDER PRELIMINARILY APPROVING THE SETTLEMENT AGREEMENT,
     CERTIFYING THE SETTLEMENT CLASS, AND APPOINTING CLASS
  COUNSEL AND CLASS REPRESENTATIVES FOR THE SETTLEMENT CLASS
       Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 48 of 64




       WHEREAS, the Action1 is pending before this Court;

       WHEREAS, Class Plaintiffs2 have entered into and executed the Stipulation and

Agreement of Settlement (the “Stipulation” or “Settlement Agreement”) with HSBC Securities

(USA), Inc. and HSBC Bank plc (collectively, “HSBC” or “Settling Defendant”), which, if

finally approved by the Court, will result in the settlement of all claims against HSBC;

       WHEREAS, in full and final settlement of the claims asserted against them in this

Action, Settling Defendant has agreed to pay $30,000,000 (the “Settlement Amount”), and to

provide cooperation as set forth in the Settlement Agreement;

       WHEREAS, Class Plaintiffs, having made an application pursuant to Rule 23(e) of the

Federal Rules of Civil Procedure for an order preliminarily approving the Settlement Agreement,

which sets forth the terms and conditions of the Settlement of the Action against Settling

Defendant and for dismissal of the Action against Settling Defendant with prejudice upon the

terms and conditions set forth in the Settlement Agreement;

       WHEREAS, Class Plaintiffs have sought, and Settling Defendant has agreed not to object

to, the certification of the Settlement Class (as defined below) solely for settlement purposes;

       WHEREAS, Class Plaintiffs have requested that Co-Lead Counsel be appointed as

settlement class counsel for the Settlement Class pursuant to Rule 23(g) of the Federal Rules of

Civil Procedure;

       WHEREAS, Class Plaintiffs have requested that they be appointed class representatives

of the Settlement Class;

       1
                As defined in the Settlement Agreement, the “Action” refers to the above-
captioned litigation pending in the United States District Court for the Southern District of New
York and any other actions that may be transferred or consolidated into this litigation.
       2
              As defined in the Settlement Agreement, “Class Plaintiffs” refers to, collectively,
Alaska Department of Revenue, Treasury Division, Alaska Permanent Fund Corporation, and
Iron Workers Pension Plan of Western Pennsylvania.
                                              2
          Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 49 of 64




          WHEREAS, the Parties have agreed to the entry of this Order Preliminarily Approving

the Settlement Agreement, Certifying the Settlement Class, and Appointing Class Counsel and

Class Representatives for the Settlement Class (the “Preliminary Approval Order”); and

WHEREAS the Court has read and considered the Settlement Agreement and the exhibits

annexed thereto and other documents submitted in connection with Plaintiffs’ Motion for

Preliminary Approval of the Settlement Agreement, and good cause appearing therefor;

          NOW, THEREFORE, IT IS HEREBY ORDERED:

          1.     All terms in initial capitalization used in this Preliminary Approval Order shall

have the same meanings as set forth in the Settlement Agreement, unless otherwise defined

herein.

I.        PRELIMINARY APPROVAL OF SETTLEMENT AGREEMENT

          2.     Upon review of the record, the Court finds that the Settlement Agreement resulted

from arm’s-length negotiations between highly experienced counsel and falls within the range of

possible approval. The Court hereby preliminarily approves the Settlement Agreement, subject

to further consideration at the Fairness Hearing described below. The Court preliminarily finds

that the Settlement encompassed by the Settlement Agreement raises no obvious reasons to

doubt its fairness and provides a reasonable basis for presuming that the Settlement Agreement

satisfies the requirements of Rules 23(c)(2) and 23(e) of the Federal Rules of Civil Procedure

and due process so that an appropriate notice of the Settlement Agreement should be given,

subject to the Court’s approval of a notice plan as provided in this Preliminary Approval Order.

II.       PRELIMINARY CERTIFICATION OF SETTLEMENT CLASS

          3.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court

preliminarily certifies, solely for settlement purposes, a Settlement Class defined as follows:


                                                   3
       Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 50 of 64




       All persons or entities who, from January 1, 2009 to the date of the Preliminary
       Approval Order, entered into an SSA bond transaction with a Defendant; a direct
       or indirect parent, subsidiary, affiliate, or division of a Defendant; a Released
       Party; or an alleged co-conspirator, where such Persons were either domiciled in
       the United States or its territories or, if domiciled outside of the United States or
       its territories, entered into an SSA bond transaction in the United States or its
       territories or that otherwise involved United States trade or commerce. Excluded
       from the Settlement Class are Defendants, their alleged co-conspirators identified
       herein, and their officers, directors, management, employees, current subsidiaries
       or affiliates, and all federal governmental entities; provided, however, that
       Investment Vehicles shall not be excluded from the definition of the Settlement
       Class.

       4.      Solely for purposes of the Settlement set forth in the Settlement Agreement, the

Court preliminarily finds that the requirements of Federal Rules of Civil Procedure 23(a) and

23(b)(3) have been satisfied, as follows: (a) the members of the Settlement Class are so

numerous that joinder of all members of the Settlement Class is impracticable; (b) there are

questions of law and fact common to the Settlement Class, and these common questions

predominate over any individual questions; (c) the claims of Class Plaintiffs are typical of the

claims of the Settlement Class; (d) Class Plaintiffs and Co-Lead Counsel have fairly and

adequately represented and protected the interests of the Settlement Class; and (e) a class action

is superior to other available methods for the fair and efficient adjudication of the controversy,

considering (i) the interests of members of the Settlement Class in individually controlling the

prosecution of separate actions; (ii) the extent and nature of any litigation concerning the

controversy already begun by members of the Settlement Class; (iii) the desirability or

undesirability of concentrating the litigation of these claims in this particular forum; and (iv) the

likely difficulties in managing this Action as a class action.

       5.      If the Effective Date does not occur with respect to the Settlement Agreement

because of the failure of a condition that affects the Settlement Agreement, this preliminary

certification of the Settlement Class shall be deemed null and void without the need for further

                                                  4
         Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 51 of 64




action by the Court or any of the Parties. In such circumstances, each of the Parties shall retain

their rights to seek or to object to certification of this litigation as a class action under Rule 23 of

the Federal Rules of Civil Procedure, or under any other state or federal rule, statute, law, or

provision thereof, and to contest and appeal any grant or denial of certification in this litigation

or in any other litigation on any other grounds.

III.     CLASS COUNSEL AND CLASS REPRESENTATIVES

         6.     Pursuant to Rule 23(g) of the Federal Rules of Civil Procedure, the law firms of

Quinn Emanuel Urquhart & Sullivan, LLP and Robbins Geller Rudman & Dowd LLP are

preliminarily appointed, solely for settlement purposes, as Co-Lead Counsel for the Settlement

Class.

         7.     Class Plaintiffs are preliminarily appointed, solely for settlement purposes, as

class representatives for the Settlement Class.

IV.      PLAN OF ALLOCATION, NOTICE, AND FAIRNESS HEARING

         8.     At a later date after Settling Defendant produces a list of names and addresses of

members of the Settlement Class pursuant to Paragraph 8.6 of the Settlement Agreement, Co-

Lead Counsel shall submit for the Court’s approval a proposed Plan of Allocation of the

Settlement Fund (and including all interest and income earned thereon after being transferred to

the Escrow Account).

         9.     At a later date, Co-Lead Counsel shall submit for the Court’s approval a notice

plan and proposed form of notice for purposes of advising members of the Settlement Class,

among other things, of their right to object to the Settlement Agreement, their right to exclude

themselves from the Settlement Class, the procedure for submitting a request for exclusion, the




                                                   5
       Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 52 of 64




time, date, and location of the Fairness Hearing to be scheduled by the Court, and their right to

appear at the Fairness Hearing.

V.     OTHER PROVISIONS

       10.     The notice requirements of the Class Action Fairness Act, 28 U.S.C. § 1715, have

been met.

       11.     The Court approves the establishment of an Escrow Account under the Settlement

Agreement as a Qualified Settlement Fund (“QSF”) pursuant to Internal Revenue Code § 468B

and the Treasury Regulations promulgated thereunder, and retains continuing jurisdiction as to

any issue that may arise in connection with the formulation or administration of the QSF. All

funds held by the Escrow Agent shall be deemed and considered to be in custodia legis, and shall

remain subject to the jurisdiction of the Court, until such time as such funds shall be distributed

pursuant to the Settlement Agreement and further order(s) of the Court.

       12.     All reasonable expenses incurred in identifying and notifying potential Settlement

Class Members as well as administering the Settlement Fund shall be paid, as set forth herein, up

to the sum of $500,000.

       13.     In the event that the Settlement Agreement is terminated, is vacated, is not

approved, or the Effective Date fails to occur for any reason, then the parties to the Settlement

Agreement shall be deemed to have reverted to their respective status in the Action as of the

Execution Date, and, except as otherwise expressly provided herein, such parties shall proceed in

all respects as if the Settlement Agreement and any related orders had not been entered, and the

Settlement Agreement (including any amendment(s) thereto) and this Preliminary Approval

Order shall be null and void, of no further force or effect, and without prejudice to any of the

Parties, and may not be introduced as evidence or referred to in any actions or proceedings by


                                                 6
       Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 53 of 64




any Person; provided, however, that in the event of termination of the Settlement Agreement,

Paragraphs 5.2 and 10.4 of the Settlement Agreement shall nonetheless survive and continue to

be of effect and have binding force. Any portion of the Settlement Fund previously paid by or

on behalf of Settling Defendant, together with any interest earned thereon, less Taxes due, if any,

with respect to such income, and less costs of administration and notice actually incurred and

paid or payable from the Settlement Fund (not to exceed the sum of $500,000 without the prior

approval of the Court) shall be returned to Settling Defendant within five (5) business days after

written notification of such event is sent by counsel for Settling Defendant or Co-Lead Counsel

to the Escrow Agent. At the request of Settling Defendant’s counsel, the Escrow Agent shall

apply for any tax refund owed on the Settlement Fund and pay the proceeds to Settling

Defendant.

       14.     Neither Settling Defendant, nor its counsel, nor any of the Released Parties shall

have any responsibility for, or liability whatsoever with respect to the notice procedures; the

investment, administration, or distribution of the Settlement Fund; the Plan of Allocation; the

determination, administration, calculation, or payment of any claims asserted against the

Settlement Fund; any funds held by the Escrow Agent; the payment or withholding of Taxes; any

losses incurred in connection therewith; any application for attorneys’ fees, service awards or

expenses submitted by Class Plaintiffs or Co-Lead Counsel; or any allocation of the Fee and

Expense Award by Co-Lead Counsel. Any such matters will be considered separately from the

fairness, reasonableness, and adequacy of the Settlement set forth in the Settlement Agreement.

       15.     Settling Defendant has denied any liability, fault, or wrongdoing of any kind in

connection with the allegations in the Action. As such, neither the Settlement Agreement, nor

any of its respective terms or provisions, nor any of the negotiations or proceedings connected


                                                 7
       Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 54 of 64




with the Settlement Agreement shall be construed as an admission or concession of the truth of

any of the allegations in the Action, or of any liability, fault, or wrongdoing of any kind by

Settling Defendant.

       16.      All proceedings in the Action with respect to Released Parties are stayed until

further order of the Court. Such stay does not apply, however, to the extent actions are necessary

to implement the terms of the Settlement Agreement or comply with their terms. Pending final

determination of whether the Settlement Agreement should be approved, the Releasing Parties

shall be enjoined from prosecuting in any forum any Released Claims against any Released

Party, and shall not sue any Released Party on the basis of any Released Claims or assist any

third party in commencing or maintaining any suit against any Released Party related in any way

to any Released Claims. For the sake of clarity, this Order stays the proceedings with respect to

Mr. Manku to the same extent that claims against him are released.

       17.      All Class Members shall be bound by all determinations and judgments in the

Action concerning the Settlement set forth in the Settlement Agreement, whether favorable or

unfavorable to the Settlement Class.

       18.      Any member of the Settlement Class may enter an appearance in the Action, at

his, her, or its own expense, individually or through counsel of his, her, or its own choice. Any

member of the Settlement Class who does not enter an appearance will be represented by Co-

Lead Counsel.

       IT IS SO ORDERED.

DATED:
                                                  HON. EDGARDO RAMOS
                                                  UNITED STATES DISTRICT JUDGE




                                                 8
Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 55 of 64




                      EXHIBIT B
        Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 56 of 64




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


IN RE: SSA BONDS ANTITRUST
                                                 Case No.: 1:16-cv-3711 (ER)
LITIGATION


                    FINAL JUDGMENT AND ORDER OF DISMISSAL

        This matter came before the Court for hearing pursuant to Class Plaintiffs’ application for

final approval of the Settlement set forth in the Stipulation and Agreement of Settlement with

HSBC Securities (USA), Inc. and HSBC Bank plc dated ___________, 2018 (ECF No. _____)

(the “Settlement Agreement”). Due and adequate notice having been given to the Settlement

Class as required in the Court’s Preliminary Approval Order and Notice Order, the 90-day period

provided by the Class Action Fairness Act, 28 U.S.C. § 1715(d), having expired on

___________, 2019, and the Court having considered all papers filed and proceedings held

herein and is fully informed of these matters.

        For good cause shown, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

that:

        1.     This Final Judgment and Order of Dismissal as to HSBC Securities (USA), Inc.

and HSBC Bank plc incorporates by reference the definitions in the Settlement Agreement, and

all capitalized terms used, but not defined, herein shall have the same meanings as in the

Settlement Agreement.

        2.     This Court has jurisdiction over the subject matter of the Action1 and over all

parties to the Action, including all Settlement Class Members.



        1
                As defined in the Settlement Agreement, “Action” refers to the above-captioned
litigation pending in the United States District Court for the Southern District of New York and
any other actions that may be transferred or consolidated into this litigation.
       Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 57 of 64




       3.         The notice provisions of the Class Action Fairness Act, 28 U.S.C. § 1715, have

been satisfied.

       4.         Based on the record before the Court, including the Preliminary Approval Order

entered on ___________ and Notice Order entered on ___________, the submissions in support

of the Settlement between Class Plaintiffs, for themselves individually and on behalf of each

Settlement Class Member, and defendants HSBC Securities (USA), Inc. and HSBC Bank plc

(collectively, “HSBC” or “Settling Defendant”), and any objections and responses thereto, the

Court finds—solely for purposes of effectuating the Settlement—that all requirements of Rules

23(a) and 23(b)(3) of the Federal Rules of Civil Procedure have been satisfied, and hereby

certifies solely for settlement purposes the following Settlement Class:

       All persons or entities who, from January 1, 2009 to the date of the Preliminary
       Approval Order, entered into an SSA bond transaction with a Defendant; a direct
       or indirect parent, subsidiary, affiliate, or division of a Defendant; a Released
       Party; or an alleged co-conspirator, where such Persons were either domiciled in
       the United States or its territories or, if domiciled outside of the United States or
       its territories, entered into an SSA bond transaction in the United States or its
       territories or that otherwise involved United States trade or commerce. Excluded
       from the Settlement Class are Defendants, their alleged co-conspirators identified
       herein, and their officers, directors, management, employees, current subsidiaries
       or affiliates, and all federal governmental entities; provided, however, that
       Investment Vehicles shall not be excluded from the definition of the Settlement
       Class.

       5.         The Court finds that the requirements of Rules 23(a) and 23(b)(3) of the Federal

Rules of Civil Procedure have been satisfied, solely for settlement purposes, as follows: (a) the

members of the Settlement Class are so numerous that joinder of all members of the Settlement

Class is impracticable; (b) there are questions of law and fact common to the Settlement Class,

and these common questions predominate over any individual questions; (c) the claims of Class

Plaintiffs are typical of the claims of the Settlement Class; (d) Class Plaintiffs and Co-Lead

Counsel have fairly and adequately represented and protected the interests of the Settlement
        Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 58 of 64




Class; and (e) a class action is superior to other available methods for the fair and efficient

adjudication of the controversy, considering (i) the interests of members of the Settlement Class

in individually controlling the prosecution of separate actions; (ii) the extent and nature of any

litigation concerning the controversy already begun by members of the Settlement Class; (iii) the

desirability or undesirability of concentrating the litigation of these claims in this particular

forum; and (iv) the likely difficulties in managing this Action as a class action.

        6.     Pursuant to Rule 23(g) of the Federal Rules of Civil Procedure, the law firms of

Quinn Emanuel Urquhart & Sullivan, LLP and Robbins Geller Rudman & Dowd LLP are

appointed, solely for settlement purposes, as Co-Lead Counsel for the Settlement Class.

        7.     Class Plaintiffs are appointed, solely for settlement purposes, as class

representatives for the Settlement Class.

        8.     Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, the Court grants

final approval of the Settlement set forth in the Settlement Agreement on the basis that the

Settlement is fair, reasonable, and adequate as to, and in the best interests of, all Settlement Class

Members, and is in compliance with all applicable requirements of the Federal Rules of Civil

Procedure. In reaching this conclusion, the Court considered the factors set forth in City of

Detroit v. Grinnell Corp., 495 F.2d 448, 463 (2d Cir. 1974), abrogated on other grounds by

Goldberger v. Integrated Res., Inc., 209 F.3d 43 (2d Cir. 2000). Moreover, the Court concludes

that:

               a.      The Settlement set forth in the Settlement Agreement was fairly and

        honestly negotiated by counsel with significant experience litigating antitrust class

        actions and other complex litigation and is the result of vigorous arm’s-length

        negotiations undertaken in good faith;
       Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 59 of 64




               b.      This Action is likely to involve contested and serious questions of law and

       fact, such that the value of an immediate monetary recovery, in conjunction with the

       value of the cooperation, outweighs the mere possibility of future relief after protracted

       and expensive litigation;

               c.      This is a partial settlement of the Action in a multi-defendant antitrust

       case, meaning that, if Class Plaintiffs’ claims are proven at trial, the other current and

       future defendants will remain liable for all class damages under principles of joint and

       several liability, and, as such, the Settlement as set forth in the Settlement Agreement

       provides a guaranteed cash recovery and other benefits to the Settlement Class without

       substantially diminishing the net expected value of the case going forward;

               d.      Success in complex cases such as this one is inherently uncertain, and

       there is no guarantee that continued litigation would yield a superior result; and

               e.      Co-Lead Counsel’s judgment that the Settlement as set forth in the

       Settlement Agreement is fair and reasonable, and the Settlement Class Members’ reaction

       to the Settlement is entitled to great weight.

       9.      Except as to any individual claim of those Persons (identified in Exhibit 1 hereto)

who have validly and timely requested exclusion from the Settlement Class (“Opt-Outs”), the

Action and all claims contained therein, as well as all of the Released Claims, against Settling

Defendant and the Released Parties by Class Plaintiffs and Releasing Parties are dismissed with

prejudice. The Parties are to bear their own costs, except as otherwise provided in the Settlement

Agreement and the orders of this Court.

       10.     The Opt-Outs identified in Exhibit 1 hereto have timely and validly requested

exclusion from the Settlement Class and are excluded from the Settlement Class for all purposes,
       Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 60 of 64




are not bound by this Final Judgment and Order of Dismissal, and may not make any claim or

receive any benefit from the Settlement Agreement or any other settlement from which members

of Settlement Class are entitled to recover, whether monetary or otherwise.

       11.     Upon the Effective Date: (a) Releasing Parties (whether or not such Person

executes and delivers proof of claim and release forms) shall be deemed to have, and by

operation of this Final Judgment and Order of Dismissal shall have, fully, finally, and forever

waived, released, relinquished, and discharged against the Released Parties (i) any and all

Released Claims (including, without limitation, Unknown Claims), and (ii) any rights to the

protections afforded under California Civil Code § 1542 and/or any other similar, comparable, or

equivalent laws; (b) Releasing Parties shall be permanently barred and enjoined from the

commencement, assertion, institution, maintenance or prosecution of any of the Released Claims

against any Released Parties in any action or other proceeding in any court of law or equity,

arbitration tribunal, administrative forum, or forum of any kind; and (c) Releasing Parties agrees

and covenants not to sue any of the Released Parties on the basis of any Released Claims or to

assist any third party in commencing or maintaining any suit against any Released Party related

in any way to any Released Claims.

       12.     This Final Judgment and Order of Dismissal shall not affect in any way the right

of Plaintiffs or Releasing Parties to pursue claims, if any, outside the scope of the Released

Claims. Claims to enforce the terms of the Settlement Agreement are not released.

       13.     Upon the Effective Date, each of the Released Parties: (a) shall be deemed to

have, and by operation of the Final Judgment and Order of Dismissal shall have, fully, finally,

and forever released, relinquished, and discharged Class Plaintiffs, each and all of the Settlement

Class Members, and Co-Lead Counsel from (i) any and all Released Claims (including, without
       Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 61 of 64




limitation, Unknown Claims), and (ii) any rights to the protections afforded under California

Civil Code § 1542 and/or any other similar, comparable, or equivalent laws; (b) shall be

permanently barred and enjoined from the commencement, assertion, institution, maintenance, or

prosecution against any counsel for Plaintiffs and Settlement Class Members in any action or

other proceeding in any court of law or equity, arbitration tribunal, administrative forum, or

forum of any kind, asserting any of the Released Claims; and (c) agrees and covenants not to sue

Class Plaintiffs, each and all of the Settlement Class Members, and Co-Lead Counsel on the

basis of any Released Claims or to assist any third party in commencing or maintaining any suit

against Class Plaintiffs, each and all of the Settlement Class Members, and Co-Lead Counsel

related in any way to any Released Claims. This Final Judgment and Order of Dismissal shall

not affect in any way the right of Settling Defendant or Releasing Parties to pursue claims, if

any, outside the scope of the Released Claims. Claims to enforce the terms of the Settlement

Agreement are not released.

       14.     Upon the Effective Date, any claims for contribution, indemnification, or similar

claims for all or a portion of any amounts paid in the Action by way of settlement, judgment, or

otherwise, that are brought against the Released Parties by other Defendants in the Action, by

any other alleged co-conspirators, or by any other Person subsequently added or joined in the

Action against the Released Parties, arising out of or related to the Released Claims, are barred in

the manner and to the fullest extent permitted by law. Any final verdict or judgment that may be

obtained by or on behalf of the Settlement Class or a member of the Settlement Class against any

Person subject to this bar order shall be reduced as permitted by applicable law.

       15.     All rights of any Settlement Class Member against (a) any of the other Defendants

currently named in the Action; (b) any other Person formerly named in the Action; or (c) any
       Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 62 of 64




alleged co-conspirators or any other Person subsequently added or joined in the Action, other

than Settling Defendant and Released Parties with respect to Released Claims, are specifically

reserved by Plaintiffs and the Settlement Class Members.

       16.     To the extent permitted and/or authorized by law, the purchase, sale, and trading

of SSA Bonds by Settling Defendant shall remain in the case against (a) any of the other

Defendants currently named in the Action; (b) any other Person formerly named in the Action as

a defendant; or (c) any alleged co-conspirators or any other Person subsequently added or joined

in the Action, other than Settling Defendant and Released Parties, as a potential basis for damage

claims and may be part of any joint and several liability claims.

       17.     The mailing and distribution of the Notice to all Settlement Class Members who

could be identified through reasonable effort and the publication of the Summary Notice satisfy

the requirements of Rule 23 of the Federal Rules of Civil Procedure and due process, constitute

the best notice practicable under the circumstances, and constitute due and sufficient notice to all

Persons entitled to notice.

       18.     Any Plan of Allocation submitted by Co-Lead Counsel or any order entered

regarding the Fee and Expense Application shall in no way disturb or affect this Final Judgment

and Order of Dismissal and shall be considered separate from this Final Judgment and Order of

Dismissal.

       19.     Neither the Settlement Agreement nor the Settlement contained therein, nor any

act performed or document executed pursuant to or in furtherance of the Settlement Agreement

or the Settlement: (a) is or may be deemed to be or may be used as an admission or evidence of

the validity of any Released Claim, or of any wrongdoing or liability of the Released Parties; or

(b) is or may be deemed to be or may be used as an admission of, or evidence of, any fault or
       Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 63 of 64




omission of any of the Released Parties in any civil, criminal, or administrative proceeding in

any court, administrative agency, or other tribunal. The Settlement Agreement may be filed in

an action to enforce or interpret the terms of the Settlement Agreement, the Settlement contained

therein, and any other documents executed in connection with the performance of the Settlement

embodied therein. The Released Parties may file the Settlement Agreement and/or this Final

Judgment and Order of Dismissal in any action that may be brought against them in order to

support a defense or counterclaim based on the principles of res judicata, collateral estoppel, full

faith and credit, release, good faith settlement, judgment bar, or reduction or any other theory of

claim preclusion or issue preclusion or similar defense or counterclaim.

       20.      Without affecting the finality of this Final Judgment and Order of Dismissal in

any way, this Court retains continuing and exclusive jurisdiction over: (a) implementation of the

Settlement set forth in the Settlement Agreement; (b) any award, distribution, or disposition of

the Settlement Fund, including interest earned thereon; (c) hearing and determining applications

for attorneys’ fees, costs, expenses including expert fees, and incentive awards; and (d) all

Parties, Released Parties, and Releasing Parties for the purpose of construing, enforcing, and

administering the Settlement Agreement.

       21.      The Court finds that during the course of the Action, the Parties and their

respective counsel at all times complied with the requirements of Federal Rule of Civil

Procedure 11.

       22.      In the event that the Settlement does not become effective in accordance with the

terms of the Settlement Agreement or the Effective Date does not occur, then this Final Order

and Judgment of Dismissal shall be rendered null and void and shall be vacated. In such event,

all orders entered and releases delivered in connection herewith shall be null and void, and the
       Case 1:16-cv-03711-ER Document 554-1 Filed 01/09/19 Page 64 of 64




Parties shall be deemed to have reverted to their respective status in the Action as of the

Execution Date, and, except as otherwise expressly provided herein, the Parties shall proceed in

all respects as if the Settlement Agreement and any related orders had not been entered;

provided, however, that in the event of termination of the Settlement Agreement, Paragraphs 5.2

and 10.4 of the Settlement Agreement shall nonetheless survive and continue to be of effect and

have binding force.

       23.     The Parties are directed to consummate the Settlement according to the terms of

the Settlement Agreement. Without further Court order, the Parties may agree to reasonable

extensions of time to carry out any of the provisions of the Settlement Agreement.

       24.     There is no just reason for delay in the entry of this Final Judgment and Order of

Dismissal. The Clerk of the Court is directed to enter this Final Judgment and Order of

Dismissal pursuant to Rule 54(b) of the Federal Rules of Civil Procedure immediately.



       IT IS SO ORDERED.

DATED:
                                                  HON. EDGARDO RAMOS
                                                  UNITED STATES DISTRICT JUDGE
